COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                             ORDER

Appellate case name:      Argelio R. Villarreal Saldana v. Victoria Lynn Villarreal

Appellate case number:    01-19-00424-CV

Trial court case number: 18-2100

Trial court:              438th District Court of Hays County


        On October 22, 2019, we abated this appeal to the trial court to determine why the
reporter’s record had not been filed. On October 23, 2019, the court reporter informed this Court
that appellant had not requested a reporter’s record and included a CD-ROM of the trial court
proceedings. Accordingly, we withdraw our October 22, 2019 abatement order and reinstate the
appeal. Because the CD-ROM does not comply with the appellate rules, we strike the CD-ROM.
See TEX. R. APP. P. 13.2, 34.6(a)(2).
       It is so ORDERED.


Judge’s signature: ___/s/ Sherry Radack___
                    Acting individually  Acting for the Court




Date: __October 29, 2019____